-Appeal by the defendant, as limited by his brief, from so much of a judgment of the Supreme Court, Queens County (Kellam, J.), rendered July 9, 1987, as convicted him of manslaughter in the first degree, upon a jury verdict, and imposed sentence on that count.
Ordered that the judgment is affirmed insofar as appealed from.
Contrary to the defendant’s contention, we find that the evidence adduced at trial was legally sufficient to permit the jury to infer that he intended to seriously injure Virgilio Dominguez by striking him with his automobile, and thereby caused the death of Louis Oscar Rivera, who was, in fact, struck by the defendant’s car. Based upon the conduct of the parties and the circumstances leading up to the incident, the jury was entitled to conclude that the defendant’s claim that the incident was an unfortunate accident "was not a reasonable possibility under the circumstances” (People v Bracey, 41 NY2d 296, 302).
In addition, we find that there is no basis in the record for appellate modification of the sentence imposed on the convic*467tian of manslaughter in the first degree (see, People v Suitte, 90 AD2d 80). Mollen, P. J., Lawrence, Eiber and Hooper, JJ., concur.